Exhibit 10.6

 

ABBVIE INC.

RESTRICTED STOCK AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), AbbVie
Inc. (the “Company”) hereby grants to «First Name» «MI» «Last Name» (the
“Employee”) a Restricted Stock Award (the “Award”) of «NoShares12345» Shares.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.          Definitions.  To the extent not defined herein, capitalized terms
shall have the same meaning as in the Program.

 

(a)                               Agreement:  This Restricted Stock Agreement.

 

(b)                              Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)         material breach by the Employee of the terms and conditions of the
Employee’s employment, including, but not limited to:

 

(A)        material breach by the Employee of the Code of Business Conduct;

 

(B)        material breach by the Employee of the Employee’s Employee Agreement;

 

(C)        commission by the Employee of an act of fraud, embezzlement or theft
in connection with the Employee’s duties or in the course of the Employee’s
employment;

 

(D)        wrongful disclosure by the Employee of secret processes or
confidential information of the Company or any of its Subsidiaries; or

 

(E)        failure by the Employee to substantially perform the duties of the
Employee’s employment (other than any such failure resulting from the Employee’s
Disability); or

 

(ii)         to the extent permitted by applicable law, engagement by the
Employee, directly or indirectly, for the benefit of the Employee or others, in
any activity, employment or business which is competitive with the Company or
any of its Subsidiaries.

 

 

--------------------------------------------------------------------------------


 

(c)        Code of Business Conduct:  The Company’s Code of Business Conduct, as
amended from time to time.

 

(d)        Data:  Certain personal information about the Employee held by the
Company and the Subsidiary that employs the Employee (if applicable), including
(but not limited to) the Employee’s name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares held in the Company, details of all
Awards or any other entitlement to Shares awarded, canceled, purchased, vested,
unvested or outstanding in the Employee’s favor, for the purpose of managing and
administering the Program.

 

(e)        Disability:  Sickness or accidental bodily injury, directly and
independently of all other causes, that disables the Employee so that the
Employee is completely prevented from performing all the duties of his or her
occupation or employment.

 

(f)        Employee Agreement:  The Employee Agreement entered into by and
between the Company and the Employee as it may be amended from time to time.

 

(g)        Employee’s Representative:  The Employee’s legal guardian or other
legal representative.

 

(h)        Program:  The AbbVie 2013 Incentive Stock Program.

 

(i)        Termination:  A severance of employment for any reason (including
retirement) from the Company and all Subsidiaries.

 

2.          Grant of Shares and Shareholder Rights.  Subject to the conditions
below, the Employee shall have all the rights of a shareholder with respect to
the Shares (and any securities of the Company which may be issued with respect
to the Shares by virtue of any stock split, combination, stock dividend or
recapitalization, which securities shall be deemed to be “Shares” hereunder)
including the right to vote and to receive all cash dividends or other cash
distributions paid or made with respect to the Shares regardless of whether the
Restrictions described below are in effect.

 

3.          Restrictions.  The Shares are subject to the forfeiture provisions
in Sections 5 and 6 below.  Shares are not earned and may not be sold,
exchanged, assigned, transferred, pledged or otherwise disposed of
(collectively, the “Restrictions”) until the earliest to occur of the events
described in subsection 4(a), (b), or (c).

 

4.          Lapse of Restrictions.  Subject to the provisions of Section 5
below:

 

(a)         Passage of Time.  While the Employee is employed with the Company or
its Subsidiaries, the Restrictions on one-third of the Shares will lapse on each
of the first three anniversaries of the Grant Date until, on the third
anniversary of the Grant Date, 100% of the Shares are no longer subject to the
Restrictions.

 

 

2

 

--------------------------------------------------------------------------------


 

(b)         Death.  The Restrictions shall lapse on the date of the Employee’s
Termination due to death.

 

(c)         Disability.  The Restrictions shall lapse on the date the Employee
incurs twelve consecutive months of Disability.

 

5.          Effect of Certain Bad Acts.  Shares with respect to which
Restrictions have not lapsed shall be cancelled and forfeited immediately if, in
the sole opinion and discretion of the Committee or its delegate, the Employee
engages in activity that constitutes Cause, whether or not the Employee
experiences a Termination or remains employed with the Company or a Subsidiary.

 

6.          Forfeiture of Shares.  In the event of the Employee’s Termination
for any reason other than death or Disability, any Shares with respect to which
Restrictions have not lapsed as of the date of Termination shall be forfeited
without consideration to the Employee or the Employee’s Representative.  In the
event that the Employee is terminated by the Company other than for Cause, the
Company may, in its sole discretion, cause Restrictions on some or all of the
Shares to lapse on the date set forth in subsection 4(a) above as if the
Employee had remained employed on such date.

 

7.          Withholding Taxes.  The Employee may satisfy any federal, state,
local or other applicable taxes arising from the grant of the Award, the lapse
of Restrictions or the delivery of Shares pursuant to this Agreement by:

 

(a)         tendering a cash payment;

 

(b)         having the Company withhold Shares from the Shares to be delivered
to satisfy the applicable withholding tax;

 

(c)         tendering Shares received in connection with the Award back to the
Company; or

 

(d)         delivering other previously acquired Shares having a Fair Market
Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Employee pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Employee, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Employee, the Employee
is deemed to have been issued the full number of Shares underlying the Award,
subject to the lapse of Restrictions as set forth in this Agreement.

 

8.          No Right to Continued Employment.  This Agreement and the Employee’s
participation in the Program is not and shall not be interpreted to:

 

 

3

 

--------------------------------------------------------------------------------


 

(a)         form an employment contract or relationship with the Company or its
Subsidiaries;

 

(b)         confer upon the Employee any right to continue in the employ of the
Company or any of its Subsidiaries; or

 

(c)         interfere with the ability of the Company or its Subsidiaries to
terminate the Employee’s employment at any time.

 

9.          No Contract as of Right.  The Award does not create any contractual
or other right to receive additional Awards or other Program Benefits.  Nothing
contained in this Agreement is intended to create or enlarge any other
contractual obligations between the Company and the Employee.  Future Awards, if
any, and their terms and conditions, will be at the sole discretion of the
Committee.

 

10.        No Right to Compensation.  Unless expressly provided by the Company
in writing, any value associated with the Award is an item of compensation
outside the scope of the Employee’s employment contract, if any, and shall not
be deemed part of the Employee’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, insurance plan, investment or stock purchase plan,
pension, retirement, or any other employee benefits, or similar payments under
plans of the Company or any of its Subsidiaries.

 

11.        Data Privacy.

 

(a)         Pursuant to applicable personal data protection laws, the
collection, processing and transfer of the Employee’s personal Data is necessary
for the Company’s administration of the Program and the Employee’s participation
in the Program.  The Employee’s denial and/or objection to the collection,
processing and transfer of personal Data may affect his or her ability to
participate in the Program.  As such (where required under applicable law), the
Employee:

 

(i)         voluntarily acknowledges, consents and agrees to the collection,
use, processing and transfer of personal Data as described herein; and

 

(ii)        authorizes Data recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Employee’s participation in the Program,
including any requisite transfer of such Data as may be required for the
administration of the Program and/or the subsequent holding of Shares on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Program.

 

(b)         Data may be provided by the Employee or collected, where lawful,
from third parties, and the Company and the Subsidiary that employs the Employee
(if applicable) will process the Data for the exclusive purpose of implementing,

 

 

4

 

--------------------------------------------------------------------------------


 

administering and managing the Employee’s participation in the Program.  Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Employee’s country of residence.  Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Program and for the Employee’s participation
in the Program.

 

(c)         The Company and the Subsidiary that employs the Employee (if
applicable) will transfer Data as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Program,
and the Company and the Subsidiary that employs the Employee (if applicable) may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Program.  These recipients
may be located throughout the world.

 

(d)         The Employee may, at any time, exercise his or her rights provided
under applicable personal data protection laws, which may include the right to:

 

(i)         obtain confirmation as to the existence of the Data;

 

(ii)        verify the content, origin and accuracy of the Data;

 

(iii)       request the integration, update, amendment, deletion or blockage
(for breach of applicable laws) of the Data; and

 

(iv)       oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Program and the Employee’s participation
in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.        No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Award, the Employee’s participation in the Program or the
Employee’s acquisition or sale of the underlying Shares.  The Employee is hereby
advised to consult with the Employee’s own personal tax, legal and financial
advisors regarding participation in the Program before taking any action related
to the Program.

 

13.        Entire Agreement.  This Agreement and the Program constitute the
entire agreement between the Employee and the Company regarding the Award and
supersede all prior and

 

 

5

 

--------------------------------------------------------------------------------


 

contemporaneous agreements and understandings, oral or written, between the
parties regarding the Award.  Except as expressly set forth herein, this
Agreement (and any provision of this Agreement) may not be modified, changed,
clarified, or interpreted by the parties, except in a writing specifying the
modification, change, clarification, or interpretation, and signed by a duly
authorized Company officer.

 

14.        Succession.  This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns, and the Employee, the
Employee’s Representative, and the person or persons to whom rights under the
Award have passed by will or the laws of descent or distribution.

 

15.        Compliance with Applicable Laws and Regulations.  The Company shall
not be required to issue or deliver any Shares pursuant to this Agreement
pending compliance with all applicable federal and state securities and other
laws (including any registration requirements or tax withholding requirements)
and compliance with the rules and practices of any stock exchange upon which the
Company’s Shares are listed.

 

16.        Code Section 409A.  The Award is intended to be exempt from the
requirements of Code Section 409A.  The Program and this Agreement shall be
administered and interpreted in a manner consistent with this intent.  If the
Company determines that the Award is subject to Code Section 409A and this
Agreement fails to comply with that section’s requirements, the Company may, at
the Company’s sole discretion, and without the Employee’s consent, amend this
Agreement to cause it to comply with Code Section 409A or otherwise be exempt
from Code Section 409A.

 

Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder will
comply with Code Section 409A or any other provision of federal, state, local,
or non-United States law.  None of the Company, its Subsidiaries, or their
respective directors, officers, employees or advisers shall be liable to the
Employee (or any other individual claiming a benefit through the Employee) for
any tax, interest, or penalties the Employee may owe as a result of compensation
paid under this Agreement, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Employee from the obligation to
pay any taxes pursuant to Code Section 409A.

 

17.        Determinations.  Each decision, determination, interpretation or
other action made or taken pursuant to the provisions of this Agreement by the
Company, the Committee or any delegate of the Committee shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Company, the Employee, the Employee’s Representative, and the
person or persons to whom rights under the Award have passed by will or the laws
of descent or distribution.

 

 

6

 

--------------------------------------------------------------------------------


 

18.        Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.  To the extent a court
or tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

19.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
state’s conflict of laws principles.

 

*          *          *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

 

GRAPHIC [g65201kui001.gif]

 

 

7

 

--------------------------------------------------------------------------------